Case 6:19-cv-06092-ELW Document 16                Filed 07/13/20 Page 1 of 4 PageID #: 937



                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 HOT SPRINGS DIVISION


  DANIEL RAY MCPHERSON                                                               PLAINTIFF

  v.                                  CIVIL NO. 19-cv-06092

  ANDREW SAUL, Commissioner                                                          DEFENDANT
  Social Security Administration

                                  MEMORANDUM OPINION

         Plaintiff, Daniel Ray McPherson, brings this action under 42 U.S.C. § 405(g), seeking

  judicial review of a decision of the Commissioner of Social Security Administration

  (Commissioner) denying his claim for a period of disability, disability insurance benefits

  (“DIB”), and supplemental security income (“SSI”) benefits under Titles II and XVI of the

  Social Security Act (hereinafter “the Act”), 42 U.S.C. §§ 423(d)(1)(A), 1382c(a)(3)(A). In

  this judicial review, the court must determine whether there is substantial evidence in the

  administrative record to support the Commissioner’s decision. See 42 U.S.C. § 405(g).

         Plaintiff protectively filed his applications for DIB and SSI on April 10, 2017, and

  April 19, 2017, respectively. (Tr. 17). In his applications, Plaintiff alleged disability beginning

  on October 2, 2015, due to post-traumatic stress disorder (PTSD), a back problem, depression,

  and an anxiety disorder. (Tr. 17, 279, 283). An administrative hearing was held on August 29,

  2018, at which Plaintiff appeared with counsel and testified. (Tr. 17, 36-66).

         On January 25, 2019, the ALJ issued an unfavorable decision. (Tr. 14). The ALJ found

  that during the relevant time period, Plaintiff had an impairment or combination of

  impairments that were severe: degenerative disc disease status post two spinal surgeries at the

  S5-L1 level with low back pain and radiculopathy to the bilateral legs; history of polysubstance


                                                  1
Case 6:19-cv-06092-ELW Document 16               Filed 07/13/20 Page 2 of 4 PageID #: 938



  abuse; depression; anxiety; and post-traumatic stress disorder (PTSD). (Tr. 20). After

  reviewing all of the evidence presented, the ALJ determined that Plaintiff’s impairments did

  not meet or equal the severity of any impairment listed in the Listing of Impairments found in

  20 CFR Part 404, Subpart P, Appendix 1. (Tr. 20-23). The ALJ found that Plaintiff retained

  the residual functional capacity (RFC) to:

          [P]erform sedentary work as defined in 20 CFR 404.1567(a) and 416.967(a), except
          he can lift no more than 10 pounds. He can sit no more than six to eight hours in an
          eight-hour workday and no more than one to two hours without interruption. He
          can stand or walk no more than one to two hours in an eight-hour workday, and no
          more than fifteen minutes to a half hour at one time. He can no more than
          occasionally climb, crouch, kneel, stoop or crawl. He can no more than frequently
          perform reaching or handling. He is limited to unskilled or low semi-skilled work.
          He can have no more than superficial contact with supervisors or coworkers and no
          contact with the public.
          (Tr. 23-29).

          The ALJ found Plaintiff would be unable to perform any of his past relevant work.

  (Tr. 29-30). With the help of a vocational expert, the ALJ then determined that Plaintiff could

  perform the representative occupations of table worker or document preparer. (Tr. 30-31). The

  ALJ found Plaintiff was not disabled from October 2, 2015, through the date of his decision.

  (Tr. 31).

          Subsequently, Plaintiff filed this action. (Doc. 2). This case is before the undersigned

  pursuant to the consent of the parties. (Doc. 6). Both parties have filed appeal briefs, and the

  case is now ready for decision. (Docs. 13, 14, 15).

          This Court’s role is to determine whether the Commissioner’s findings are supported

  by substantial evidence on the record as a whole. Ramirez v. Barnhart, 292 F. 3d 576, 583 (8th

  Cir. 2002). Substantial evidence is less than a preponderance, but it is enough that a reasonable

  mind would find it adequate to support the Commissioner’s decision. The ALJ’s decision must

  be affirmed if the record contains substantial evidence to support it. Edwards v. Barnhart, 314


                                                 2
Case 6:19-cv-06092-ELW Document 16               Filed 07/13/20 Page 3 of 4 PageID #: 939



  F.3d 964, 966 (8th Cir. 2003). As long as there is substantial evidence in the record that

  supports the Commissioner’s decision, the Court may not reverse it simply because substantial

  evidence exists in the record that would have supported a contrary outcome, or because the

  Court would have decided the case differently. Haley v. Massanari, 258 F.3d 742, 747 (8th

  Cir. 2001). In other words, if after reviewing the record, it is possible to draw two inconsistent

  positions from the evidence and one of those positions represents the findings of the ALJ, the

  decision of the ALJ must be affirmed. Young v. Apfel, 221 F.3d 1065, 1068 (8th Cir. 2000).

         Plaintiff brings the following points on appeal: 1) Whether the ALJ’s RFC

  determination was unsupported by substantial evidence due to his failure to develop the record;

  and 2) Whether the ALJ erred in his assignment of weight to a consultative examiner’s opinion.

  (Doc. 13). More specifically, Plaintiff argues the ALJ erred by not ordering a consultative

  examination to determine Plaintiff’s physical limitations after finding the evidence supported

  a greater degree of limitation than opined by the state agency physicians. Id. Plaintiff also

  argues the ALJ erred in finding the opinion of consultative examiner, Catherine L. Coon, not

  persuasive. Id. The Commissioner argues the ALJ’s RFC determination was supported by

  substantial evidence, and the ALJ was not required to order a physical consultative exam as

  there was adequate evidence already in the record, and Plaintiff failed to show prejudice from

  the absence of a consultative exam. (Doc. 14). Plaintiff argues in a reply brief that the RFC

  determination was not supported by evidence from a treating or consultative expert, and the

  state agency medical expert’s opinion was inconsistent with the medical records. (Doc. 15).

  Plaintiff further argues the ALJ failed to provide good reasons for discounting Dr. Coon’s

  opinion. Id.




                                                  3
Case 6:19-cv-06092-ELW Document 16             Filed 07/13/20 Page 4 of 4 PageID #: 940



         The Court has reviewed the entire transcript and the parties’ briefs. For the reasons

  stated in the ALJ’s well-reasoned opinion and in the Government’s brief, the Court finds

  Plaintiff’s arguments on appeal to be without merit and finds the record as a whole reflects

  substantial evidence to support the ALJ’s decision. Accordingly, the ALJ’s decision is hereby

  summarily affirmed and Plaintiff’s Complaint is dismissed with prejudice. See Sledge v.

  Astrue, 364 Fed. Appx. 307 (8th Cir. 2010)(district court summarily affirmed the ALJ).

         IT IS SO ORDERED this 10th day of July 2020.

                                              /s/ Erin L. Wiedemann
                                              HON. ERIN L. WIEDEMANN
                                              UNITED STATES MAGISTRATE JUDGE




                                               4
